Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “308”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ely et al. ((US Patent No. 9,620,312). With regard to Claim 1, Ely discloses an electronic watch (100) comprising: a housing (114) defining a side surface (Fig. 3) of the electronic watch; a transparent cover (116) coupled to the housing and defining a front surface (Fig. 3) of the electronic watch; an image-sensing element (126); and a crown (148) extending from the side surface of the electronic watch and defining an imaging surface (outer surface of 148), the crown comprising a light-directing feature (implicit since 126 can be a light or an image sensor) configured to direct, onto the image-sensing element, an image of an object in contact with the imaging surface.
With regard to Claim 8, Ely discloses a wearable electronic device (100) comprising: a housing (114); a display (116) positioned at least partially within the housing; a crown (148) at least partially external to the housing and defining an imaging surface (outer surface of 148) along a peripheral portion of the crown; and an image-sensing element (126) within the housing and configured to receive an image of an object in contact with the imaging surface.
With regard to Claim 13, Ely discloses a light source (not shown, Column 8, Line 24-26) at least partially within the housing and configured to illuminate the object.
With regard to Claim 14, Ely discloses the imaging surface being defined by a semi-transparent mirror coating (146).
With regard to Claim 15, Ely discloses an electronic watch (100) comprising: a housing (114); a display (116) positioned at least partially within the housing; an image sensor (126) at least partially within the housing and comprising an image-sensing element (126); and a crown (148) comprising: a head portion (head of 148) defining an imaging surface (outer surface of 148) external to the housing; a shaft portion (150) extending at least partially into the housing; and a reflective feature (142) directing light from the imaging surface through the shaft portion and towards the image-sensing element.
With regard to Claim 18, Ely discloses the crown further comprising a cover member (232) coupled to an end of the head portion.
With regard to Claim 19, Ely discloses the head portion defining a cylindrical peripheral surface (Fig. 3); and a peripheral surface (Fig. 3) of the cover member is flush with the cylindrical peripheral surface of the head portion.
With regard to Claim 20, Ely discloses a transparent cover (Fig. 3) covering the display; and a sensor (capacitive sensors in 116) configured to detect touch events applied to the transparent cover.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ely et al. ((US Patent No. 9,620,312). Ely discloses substantially the claimed invention except for having a first material and a second material, the first material being a light-transmissive solid; and the second material being air.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first material and a second material, the first material being a light-transmissive solid; and the second material being air in order to comply with environmental or design requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter

Claim 2-4, 9-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references fail to teach, disclose, or suggest, either alone or in combination, regarding Claim 2, a head having a light-transmissive portion defining the imaging surface; and a light-transmissive shaft configured to receive light from the light-directing feature and configured to guide the light to the image-sensing element; and the electronic watch is configured to modify the graphical output in accordance with a movement of the object along the imaging surface; regarding Claim 9, the crown comprising a light-transmissive member defining an angled surface configured to direct light from the imaging surface to the image-sensing element; regarding Claim 16, the reflective feature comprising a curved surface configured to magnify an image of an object in contact with the imaging surface and in combination with the rest of the limitations of the base and intermediate claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses electronic watches, similar to Applicant’s claimed invention, having housings, crowns and sensing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833